Affirming.
This is a companion case of A. B. Flannery et al. v. Utilities Elkhorn Coal Company, 282 Ky. 355,138 S.W.2d 988, and Ed. Crisp v. Utilities Elkhorn Coal Co., 282 Ky. 362,138 S.W.2d 991. Appellants own a portion of the lands formerly owned by Samuel Halbert who conveyed the minerals with certain easement rights to Walter S. Harkins. Appellees are successors in title to Harkins.
The pleadings in this case are in all material respects the same as the pleadings in the Crisp case and the evidence is in substance and effect the same as in the two companion cases, therefore, on the authority of those opinions the judgment must be and is affirmed on both original and cross appeals. *Page 364